COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '
                                                               No. 08-14-00085-CV
                                               '
 IN RE: A.A.,                                            AN ORIGINAL PROCEEDING
                                               '
                               Relator.                         IN MANDAMUS
                                               '

                                 MEMORANDUM OPINION

       Relator, A.A., pro se, filed a petition for writ of mandamus against the Honorable Mike

Herrera, Judge of the 383rd District Court of El Paso County, Texas, asking that we order him to

vacate temporary orders entered in a suit affecting the parent-child relationship. We dismiss the

mandamus proceeding as moot.

       Shortly after the mandamus petition was filed, it came to the attention of the Court that

the underlying case had been set for trial. Given that entry of a final order would render any

complaint about the temporary orders moot, we ordered the parties to notify the Court if the case

did not proceed to trial as scheduled. In response to the Court’s inquiry, the Real Party in

Interest notified the Court that the parties have settled the dispute between them and Respondent

entered a final order on the motion to modify. Relator has not responded to our inquiry and she

has not filed a motion to dismiss.

       Because a final order has been entered, the temporary orders are moot.          Wright v.
Wentzel, 749 S.W.2d 228, 234 (Tex.App.--Houston [1st Dist.] 1988, no writ); see Rafferty v.

Finstad, 903 S.W.2d 374, 378 (Tex.App.--Houston [1st Dist.] 1995, writ denied)(In general,

temporary orders of a trial court issued during the pendency of a proceeding are superseded by

the trial court’s final order.). The settlement of the dispute between the parties and the entry of

the final order on the motion to modify has likewise rendered this original proceeding moot.

Accordingly, we dismiss the mandamus proceeding as moot.


August 13, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating




                                               -2-